Title: To Alexander Hamilton from William Ellery, 7 May 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] May 7, 1792. “I have received your letter of the 25th of the last month and have borrowed and received of the Supervisor Two thousand, three hundred and thirty three dollars, which will be sufft. to pay all the drawbacks which are due. To preclude the possibility of any delay the Surpervisor on the Receipt of your letter dispatched his Clerk to this place for the purpose of receiving from the Collectors the monies in their hands, to advance it to me. I still wish for an explanation respectg. the Thermometer which I mentioned in my letter of the 9th. of April, and beg leave to call your attention to that Part of my letter of the 5th. of March last which relates to the taring of sugars &c.…”
